As filed with the U.S. Securities and Exchange Commission on August 15, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FATE THERAPEUTICS,INC. (Exact name of registrant as specified in its charter) Delaware 65-1311552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3535 General Atomics Court, Suite200 San Diego, CA 92121 (Address of Principal Executive Offices) FATE THERAPEUTICS,INC. AMENDED AND RESTATED 2 (Full title of the plan) J. Scott Wolchko President and Chief Executive Officer Fate Therapeutics,Inc. 3535 General Atomics Court, Suite200 San Diego, CA 92121 (Name and address of agent for service) (858) 875-1800 (Telephone number, including area code, of agent for service) Copies to: Kingsley L. Taft Maggie L. Wong Mitzi Chang Goodwin Procter LLP 3 Embarcadero Center
